Citation Nr: 0937537	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to May 
1946.  His medals and badges included the Combat Infantryman 
Badge.  He died in March 2001 at the age of 76 at the VA 
Medical Center in Sheraton, Wyoming.  The appellant is his 
surviving spouse.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2009 at which time it was 
determined that the appellant has submitted new and material 
evidence sufficient to reopen a previously denied claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The case was then remanded for both 
procedural and substantive purposes.  The case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran died while an inpatient at the Veterans 
Administration Medical Center in Sheraton, Wyoming, in March 
2001.  The death certificate was amended to reflect that 
sepsis and chronic obstructive pulmonary disease were factors 
in causing the Veteran's death.

2.  At the time of his death, service connection was in 
effect for residuals of malaria.  A noncompensable evaluation 
had been in effect for many years.

3.  Neither sepsis nor chronic obstructive pulmonary disease 
was manifested in service, and neither has been linked by 
competent evidence to service.

4.  The Veteran is not shown to be a former prisoner of war 
and he was not rated as 100 percent disabling during his 
lifetime.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with the provisions of 
38 C.F.R. 3.159(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in a death benefits case, notice must include:  (1) 
A statement of the conditions, if any, for which a Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the Veteran's death; and (3) an explanation of the evidence 
and information required to substantiate a claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).

The Board finds VA has essentially met these duties with 
regard to the claim adjudicated on the merits in this 
decision.  The Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.

The appellant was issued a number of notification letters 
during the pendency of the appeal.  Most recently, she was 
informed by letter dated in March 2009 what VA would do and 
how she could help provide information or evidence in support 
of her claim.  The communication was not, however, in 
complete compliance with the requirements of the Hupp 
decision.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the 
burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decisions of the Board, a Court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

With regard to assisting the appellant in the development of 
the claim, the case was remanded by the Board in February 
2009 in order to obtain additional medical records and in 
order to obtain an opinion from a VA physician as to whether 
it was at least as likely as not that the Veteran's death was 
caused or aggravated by his service-connected residuals of 
malaria.  Medical records from the Veteran's long-time 
treating physician and an opinion from a VA physician have 
been obtained and are of record.  The Board therefore finds 
that all necessary assistance has been provided to the 
appellant.  The Board finds that VA has essentially fulfilled 
its duties to notify and assist the appellant in the claim 
adjudicated upon the burdens in this decision.  Adjudication 
of the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent Law and Regulations

Service connection may be granted for the cause of the 
Veteran's death when the evidence establishes a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death, or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be shown to be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The debilitating effects of a service-connected disease must 
have made the decedent materially less capable of resisting 
the fatal disease and must have had a material influence in 
accelerating death.  See Latham v. Brown, 7 Vet. App. 359 
(1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110.

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss in detail the evidence submitted by the appellant 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

A review of the evidence reveals that service connection had 
been in effect for residuals of malaria for years prior to 
the Veteran's death.  A 10 percent rating was in effect from 
May 15, 1946, to June 27, 1947.  A noncompensable rating was 
in effect thereafter.

The service treatment records are without reference to 
complaints or findings indicative of the presence of sepsis 
and/or chronic obstructive pulmonary disease.

The death certificate shows that the Veteran died while an 
inpatient at the Veterans Administration Medical Center in 
Sheraton, Wyoming, in March 2001.  The death certificate was 
amended to reflect that sepsis and chronic obstructive 
pulmonary disease were factors in causing the Veteran's 
death.

Of record is a March 2007 statement from Hugh K. Batty, M.D., 
Ph.D. who stated the Veteran had been a patient of his for 
about 20 years.  He indicated that during that time the 
Veteran showed signs of depression or bipolarity and also 
profound fugue states of hyperactivity with irresponsibility 
socially.  Notation was made that the Veteran had multiple 
medical problems including nicotine dependence and 
alcoholism.  He also had a history of spinal degenerative 
disease and chronic pain.  A history of dislipidemia and 
coronary artery disease with high blood pressure and cardiac 
arrhythmia was also noted.  The physician stated that "given 
the patient's incessant smoking, he also developed severe 
chronic obstructive lung disease, pulmonary hypertension and 
cor pulmonale."  He went on to indicate that "ultimately the 
patient [the Veteran] developed increasing coronary artery 
disease with pulmonary hypertension contributing to 
biventricular failure, cor pulmonale and congestive heart 
failure."  The physician stated there was also a history of 
the Veteran having been a prisoner of war during World War II 
(the Board notes that a review of the record reveals that 
there is no confirmation in the evidence of record that the 
Veteran ever served as a prisoner of war).  The physician 
stated that "this may have contributed also to the patient's 
antisocial behavior..."  He stated that the Veteran was his 
own worst enemy and the physician opined there was "no doubt 
that he had a severe case of post-traumatic stress disorder 
which no doubt contributed to his other psychopathology and 
medical problems precipitating his untimely death."

Additional post service medical evidence includes the report 
of private hospitalization of the Veteran in June 1948 for 
acute pharyngitis.  The Veteran was described as having been 
perfectly well prior to hospitalization with a notation he 
had noticed an onset of headaches and a chilly sensation 
associated with low fever on June 16, 1948.  The Veteran 
responded to treatment and was allowed to leave the hospital.  
However, he did not return as directed and he was discharged 
on AWOL status.  He was given a final diagnosis of 
pharyngitis, due to infection, streptococcus.

Additional post service evidence includes the report of 
hospitalization of the Veteran at a private facility in July 
1984.  The Veteran was admitted for a complaint of nausea and 
vomiting of 1 1/2 days' duration.  He indicated that he had 
taken an unknown quantity of alcohol and become acutely ill 
thereafter.  He denied any other recent illness.  He 
responded to treatment.  His final diagnoses were:  Acute 
pancreatitis, probably secondary to alcohol intake; 
gastritis, again probably secondary to alcohol intake; and 
hypertension, by history.

Of record is an April 2009 statement from the office of the 
Veteran's long-term treating physician.  It was to the effect 
that the office no longer had medical records regarding the 
Veteran.

In April 2009 a VA physician indicated that he spent two 
hours "extensively reviewing" the Veteran's chart and the 
claims file provided to him.  This included a review of the 
March 2007 letter from the Veteran's private physician.  The 
physician indicated that "a thorough review of the chart 
reveals the patient died of sepsis, highly likely due to a 
pulmonary infection related to his severe chronic obstructive 
pulmonary disease.  There is no evidence that this patient's 
death was caused by or aggravated by any service-connected 
residuals of malaria."

To the extent the appellant believes that the Veteran's 
sepsis and chronic obstructive pulmonary disease are related 
to service and/or the Veteran was weakened by residuals of 
his service-connected malaria, she is not competent to 
provide an opinion on a matter as complex as the etiology of 
sepsis and/or chronic obstructive pulmonary disease and her 
assertions are not accorded as much probative value as the 
opinion of the VA physician who reviewed the entire claims 
file in April 2009.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The competent evidence of record is against the claim for 
service connection for the cause of the Veteran's death.  The 
medical evidence of record does not reveal initial diagnosis 
of sepsis or chronic obstructive pulmonary disease for years 
following separation from service.  There is no medical 
evidence which in any way links the fatal sepsis or chronic 
obstructive pulmonary disease to the Veteran's military 
service in any way.  There is no showing that the service-
connected residuals of malaria acted as the immediate cause 
of death, contributed materially or substantially to cause 
death, or in some way made the Veteran more likely to die, or 
accelerate his death.  The medical opinion of record is 
unequivocal that, based upon a review of the Veteran's 
records, his demise was not of service origin.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


